Order entered July 2, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00323-CR

                           MARCUS WAYNE HARPER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-81699-2018

                                             ORDER
       Before the Court is appellant’s July 1, 2019 second motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief due on or before July 31, 2019.

Appellant is cautioned that the failure to file his brief by that date may result in the appeal being

abated for a hearing under appellate rule 38.8(b)(3). TEX. R. APP. P. 38.8(b)(3).




                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE